214 N.W.2d 915 (1974)
STATE of Iowa, Appellee,
v.
Merlin Joseph FRANK, Appellant.
No. 55543.
Supreme Court of Iowa.
February 20, 1974.
Isadore Nadler and Michael M. Pedersen, Waterloo, for appellant.
Richard C. Turner, Atty. Gen., Darby Maria Coriden, Asst. Atty. Gen., and David D. Dutton, Co. Atty., for appellee.
Submitted to MOORE, C. J., and MASON, LeGRAND, REES and UHLENHOPP, JJ.
LeGRAND, Justice.
Defendant concedes the issues raised by this appeal were recently decided in State v. Vietor, 208 N.W.2d 894 (Iowa 1973). If he is to succeed here, we must overrule that decision. He asks us to do so and to hold section 204.410, The Code, unconstitutional. Since we decline to reconsider that case, the judgment is affirmed. See Rule 348.1, Rules of Civil Procedure.
Affirmed.